Electronically Filed
                                                        Supreme Court
                                                        SCEC-12-0000714
                                                        19-OCT-2012
                                                        10:38 AM




                       NO. SCEC-12-0000714

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                               vs.

    SCOTT NAGO, Chief Election Officer, Office of Elections,
     State of Hawai#i; and DAVID M. LOUIE, Attorney General,
                  State of Hawai#i, Defendants.


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document entitled “Motion to

Move Mayor 2012 Election Case to United States Supreme Court”,

which was filed by Plaintiff Khistina Caldwell DeJean on October

5, 2012, and the record,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawai#i, October 19, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack